Citation Nr: 0619581	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  00-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hip and 
leg disabilities.  

2.  Entitlement to an initial rating beyond 10 percent from 
March 6, 1999 for lumbosacral strain, and to an initial 
rating beyond 40 percent from June 2000 for lumbosacral 
strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from February 1994 to March 
1999.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  Bilateral hip and leg disabilities are not shown in 
service, and no current bilateral hip or leg disability is 
shown.  

2.  Claimed bilateral hip and leg disabilities are not 
related to service or to a service-connected back disorder.  

3.  From March 6, 1999 to June 4, 2000, the veteran's low 
back disorder was manifested by complaints of pain with 
muscle spasm.  

4.  From June 5, 2000, to the present, the veteran's low back 
disorder is manifested by complaints of pain and limitation 
of motion; there is no ankylosis, and no neurological 
manifestations have been documented.  


CONCLUSIONS OF LAW

1.  Bilateral hip and leg disabilities were not incurred in 
or aggravated by service, and are not due to service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  

2.  The criteria for an initial rating of 20 percent for 
lumbosacral strain from March 6, 1999 to June 4, 2000 have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Part 4, Diagnostic Code 5295 (before September 
23, 2002).  

3.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Part 4, Diagnostic 
Code 5292 (before September 23, 2002); Diagnostic Code 5003-
5292; (2003) Diagnostic Code 5237 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  A disability which is proximately due to or the 
result of a service-connected disease or injury or is 
aggravated by a service-connected disability shall be service 
connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

The claimed bilateral hip and leg disabilities cannot be 
service connected on a direct basis since while there were 
complaints noted in service, no diagnosis was offered, and 
there is no showing of a current disorder which could be 
connected with service.  

Review of the service medical records shows that the veteran 
had several complaints in 1998 concerning thigh muscle 
cramping, pain in the hips, and bilateral leg pain.  
Assessments included muscle cramping, bilateral hip pain, 
bilateral leg pain, unclear etiology, and fibromyalgia versus 
stress fracture of the hips and legs.  X-rays in July 1998 
showed normal bilateral hips, and a September 1998 bone scan 
was normal.  At separation in June 1999, the veteran denied 
having any bone or joint abnormality or having leg cramps, 
and examination of the lower extremities was normal.  
Bilateral hip pain was noted.  

After service, VA outpatient treatment records show that the 
veteran was treated in 1999 and 2000 for complaints which 
included back pain which radiated to the hips and thighs.  A 
VA MRI performed in February 2000 showed osteoarthritis at 
the L3-L4 and L4-L5, otherwise negative, and a VA examination 
that same month diagnosed, history of bilateral hip pain, 
with normal hip joints radiographically.  On VA examination 
in September 2002, while the veteran complained of numbness 
down both legs, the examiner found that there was no 
neurological deficit in the legs.  VA examined the veteran in 
March 2005.  The claims file was reviewed.  The veteran 
complained of leg pain and numbness; however, the examiner 
found no neurological deficit.  It was noted that X-rays of 
the hips were normal. 

No hip or leg disability was found in service.  While pain 
was noted, pain is not, in and of itself, a disability for 
the purposes of service connection.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted), appeal 
dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  Further, no 
current bilateral hip or leg disability has been found on 
examination including on laboratory testing.  In the absence 
of a finding of an inservice disability or a current 
disability, service connection cannot be granted for these 
claimed disabilities.  38 C.F.R. § 3.303 (2005); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As to whether the claimed bilateral hip and leg disabilities 
are related to a service-connected disorder, the evidence 
must show (1) that a current disability exists and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Here no 
identifiable disability of the hips or legs has been found, 
as noted above.  Absent a showing of a current disorder of 
the hips or legs secondary service connection cannot be 
granted.  

The evidence does not reflect that the veteran possesses 
medical knowledge which would render her opinion as to 
etiology or a medical diagnosis competent.  See Bostain v. 
West, 11 Vet. App. 124, 127.  

The preponderance of the evidence is against the veteran's 
claim.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Increased Evaluation

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

During the appeal period the regulation for rating 
disabilities of the spine was twice revised, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54345 (August 22, 2002), and 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The revised versions may only be applied from their 
effective date; before that time, only the former version of 
the regulation should be applied.  VAOPGCPREC 3-2000 
(April 10, 2000).

These changes are listed under the General Rating Formula for 
Diseases and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which now contain the revised provisions of the 
former Diagnostic Code 5293 (for intervertebral disc 
syndrome).  The veteran was notified of the newly enacted 
rating criteria in a July 2004 supplemental statement of the 
case (SSOC).  



Entitlement to an initial rating beyond 10 percent for a low 
back disorder from March 6, 1999 to June 4, 2000.  

During this time period, only the rating criteria that were 
in effect prior to September 23, 2002 may be considered.  The 
veteran's disability is rated as 10 percent disabling under 
DC 5295.  In order to assign an increased evaluation, the 
evidence must show muscle spasm on extreme forward bending or 
loss of lateral spine motion, unilateral in a standing 
position.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Part 4, Diagnostic Code 5295 (before 
September 23, 2002).  The record shows that on VA outpatient 
treatment in December 1999, the veteran requested muscle 
relaxants for her back. The impression was, paraspinal muscle 
spasm.  Later that same month, it was noted that she was 
still complaining of muscle spasms.  Thus, the Board finds 
that the evidence reasonably supports a finding that an 
increased rating to 20 percent for this time period is 
warranted.  

In addition, a higher rating is not shown under any other 
potentially applicable code.  A rating beyond 20 percent is 
not supported by the record since there is no showing of 
severe limitation of motion (DC 5292) during this time 
period.  There is no showing of ankylosis (DC 5289) or 
neurological involvement (DC 5293).  38 C.F.R. Part 4 DC 
5289, 5292, 5293 (prior to September 23, 2002).  (See, VA 
outpatient treatment records dated in 1999 to 2000).  

Entitlement to an initial rating beyond 40 percent for a 
lumbar spine disorder from June5, 2000 to the present.  

To assign a rating above 40 percent under the criteria in 
effect before September 26, 2003 for lumbar strain, the 
evidence would have to show ankylosis of the lumbar spine (DC 
5289).  This is not shown in the record since motion has been 
documented on VA examinations in June 2000, in September 
2002, and in March 2005 as showing flexion to 60 degrees.   
Other codes that could be applicable - except Diagnostic Code 
5293, discussed below -- provide a maximum rating of not more 
than 40 percent.  See DC's 5286, 5295 (2003).  

To assign a rating beyond 40 percent under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence must show ankylosis, as a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  As 
noted above, the veteran does not have ankylosis of his 
lumbar spine.  38 C.F.R. Part 4, Codes 5235 to 5243 (2005).  

Under the old Code 5293 for intervertebral disc syndrome, a 
maximum rating of 60 percent is warranted for symptoms 
compatible with pronounced intervertebral disc syndrome.  
However, the veteran's service-connected lumbosacral strain 
does not warrant a rating under these criteria since 
neurological symptoms compatible with a rating beyond 40 
percent have not been shown.  On VA examination in March 
2005, the examiner stated that there were no radicular signs, 
and that X-rays did not show any evidence of degenerative 
disc disease.  Thus, consideration of the veteran's 
lumbosacral strain under the old Code 5293 is not warranted.  
Similarly, in the absence of a showing of incapacitating 
episodes due to intervertebral disc syndrome, (See, VA 
examination of March 2005 which reported that the veteran had 
no incapacitating episodes over the last twelve months) 
consideration of the veteran's lumbosacral strain under the 
new criteria for intervertebral disc syndrome, now contained 
in the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, is also not warranted.  See, 38 
C.F.R. § 4.71a (effective September 23, 2002).  


Other considerations

As to functional impairment due to the service-connected low 
back disorder, the Board finds that the veteran is adequately 
compensated for his disorder in the ratings assigned.  There 
is no finding on VA examinations or outpatient treatment 
records that there is atrophy, excess fatigability, 
incoordination, swelling, or deformity which would support a 
finding that the veteran has functional impairment beyond 
that contemplated in the ratings assigned.  It was noted on 
VA examination in March 2005 that the veteran complained of 
weakness, and that she did have weakness on muscle testing, 
but that she did not seem to have weakness when she walked.  
See: 38 C.F.R. §§ 4.40, 4.45; see also, DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  The Board finds that any 
functional impairment experienced by the veteran is 
adequately compensated in the forty percent rating currently 
assigned.  

The new rating criteria are intended to take into account 
functional limitations.  Accordingly, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51, 454 (August 27, 2003).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine and has 
reviewed the record and considered the evidence during the 
entire course of the appeal.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Duties to Notify and Assist

VA has a duty to notify the veteran and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on in an October 
2002 letter which concerned service connection.  The issue on 
appeal stems from the initial service connection claim and 
that letter also serves as adequate VCAA notice on the 
"downstream" element of entitlement to a higher initial 
rating. VAOPGCPREC 8-03.  In this case, this claim stems from 
a grant of service connection which was decided by the RO 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the veteran 
has the right to content-complying notice and proper 
subsequent VA process.  The requisite notifications were 
ultimately provided to the veteran before the final transfer 
and certification of the case to the Board, and she had ample 
time in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, N. 05-7157 (Fed. Cir. Apr. 5, 2006).  The veteran 
has had a "meaningful opportunity to participate effectively" 
in the processing of her claim.  Mayfield , Id.  The Board 
finds that the present adjudication will not result in any 
prejudice to the veteran.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the veteran was provided with notice 
in compliance with Dingess in April 2006.  Id.  
      
In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran has had VA examinations, 
and records have been obtained.  She has not identified any 
records which could be pertinent to this claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  



ORDER

Service connection for bilateral hip and leg disabilities is 
denied.  

An initial 20 percent rating from March 6, 1999 to June 4, 
2000 is granted for lumbosacral strain, subject to the laws 
and regulations governing the payment of monetary benefits, 
and an initial beyond 40 percent for lumbosacral strain is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


